978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifton B. TOMLIN, Plaintiff-Appellant,v.ZAPATA HAYNIE CORPORATION, Defendant-Appellee.
No. 92-1596.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 6, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-115-3)
Clifton B. Tomlin, Appellant Pro Se.
Albert Davis Bugg, Jr., Rumsey, Breeden, Hubbard, Bugg & Terry, Irvington, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Clifton Tomlin appeals from the district court's order denying Tomlin's motion for relief under Rule 60(b)(6) of the Federal Rules of Civil Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tomlin v. Zapata, No. CA-91-115-3 (E.D. Va.  May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED